F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              DEC 2 2003
                                   TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 CYRUS D.A. BRASWELL,

          Petitioner-Appellant,

 v.                                                       No. 03-1349
                                                            (D. Colo.)
 E.J. GALLEGOS, Warden of F.C.I.                     (D. Ct. No. 03-Z-1122)
 Florence; KATHLEEN
 HANKS/SAWYER, Director of the
 B.O.P.; JOHN ASHCROFT, United
 States Attorney General,

          Respondents-Appellees.


                            ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, PORFILIO, Circuit Judge, and BRORBY,
Senior Circuit Judge.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Appellant Cyrus D.A. Braswell, federal inmate appearing pro se, appeals

the denial of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2241. 1 Mr. Braswell also requests leave to proceed in forma pauperis on

appeal. We grant him leave to proceed in forma pauperis and affirm.



       The United States District Court for the District of Alaska convicted Mr.

Braswell of “possession of crack cocaine with intent to distribute, maintaining a

place for drug trafficking, and money laundering.” United States v. Braswell, No.

93-30198, 2000 WL 335570 (9th Cir. Mar. 30, 2000). Because Mr. Braswell is

imprisoned in a federal facility in Colorado, he filed his § 2241 petition with the

United States District Court for the District of Colorado.



       In his petition, Mr. Braswell claimed the Bureau of Prisons violated his

constitutional rights when it based his custody and classification level on the fact

his conviction involved cocaine and marijuana, even though his criminal

indictment did not specify any type or quantity of drugs. As relief, he asked the

Colorado federal district court to order the Director of the Bureau of Prisons to



       1
         Because Mr. Braswell is a federal prisoner, a certificate of appealability is not
required to appeal the district court’s denial of his § 2241 habeas petition. See Montez v.
McKinna, 208 F.3d 862, 867 (10th Cir. 2000).


                                            -2-
file a motion, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), with the Alaska federal

district court, asking it to correct the type and quantity of controlled substance

used to determine his custody and classification level.



      The Colorado federal district court issued an Order and Judgment of

Dismissal (Order), construing Mr. Braswell’s pro se petition liberally and denying

his petition. In the Order, the district court stated:

             The habeas corpus [petition] will be denied because Mr.
      Braswell cites no law that authorizes the Court to grant the relief he
      seeks. Title 18 U.S.C. § 3582(c)(1)(A)(i) provides that, although a
      court generally may not modify a term of imprisonment once it has
      been imposed, upon motion of the Director of the [Bureau of Prisons]
      a court may modify a sentence if the court finds that extraordinary
      and compelling reasons warrant such a reduction.

The district court further noted that in filing his § 2241 petition, Mr. Braswell

was “not challenging his sentence, and if he was, he could not do so in this

Court.”



      The district court also explained that while Mr. Braswell apparently asked

the Director of the Bureau of Prisons to file a § 3582 motion in the Alaska federal

district court, the statute did not authorize the Colorado federal district court “to

review the Director’s failure or refusal to file such a motion.” For these reasons,

the district court denied Mr. Braswell’s petition and dismissed the action.


                                           -3-
      On appeal, Mr. Braswell renews his constitutional due process claim,

stating his prisoner custody and classification level is inaccurate because neither

the indictment nor the judgment, submitted to the Bureau of Prisons by the Alaska

federal district court, defines any particular type or quantity of controlled

substance. Mr. Braswell suggests the district court erred in denying his petition

merely “on grounds [h]e didn’t cite case law to support his claim(s),”and because

it failed to properly review the facts supporting his claim. He points out that the

official form, used for filing § 2241 habeas actions and provided to him by the

Colorado federal district court, specifically states, “[y]ou do not need to cite

specific cases to support your claim(s).”



      We review the district court’s dismissal of a habeas corpus petition de

novo. See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). Similarly, we

review de novo a district court’s determination as to whether it possesses

jurisdiction to modify a sentence. See United States v. Smartt, 129 F.3d 539, 540

(10th Cir. 1997). Because Mr. Braswell is representing himself on appeal, we

construe his pleadings liberally. See Haines v. Kerner, 404 U.S. 519, 520-21

(1972) (per curiam). We may affirm a district court’s decision denying a § 2241

petition on any grounds supported by the record. See Aguilera v. Kirkpatrick, 241
F.3d 1286, 1290 (10th Cir. 2001.)


                                            -4-
      In understanding the district court’s ruling on Mr. Braswell’s request for

relief under 18 U.S.C. § 3582, it is helpful to understand the difference between

§ 2241 and § 2255 habeas petitions, and a motion filed under § 3582. “A petition

[filed] under 28 U.S.C. § 2241 attacks the execution of a sentence rather than its

validity and must be filed in the district where the prisoner is confined.”

Bradshaw, 86 F.3d at 166. On the other hand, “[a] 28 U.S.C. § 2255 petition

attacks the legality of detention, and must be filed in the district that imposed the

sentence.” Id. (citations omitted). A motion filed under 18 U.S.C. § 3582(c), is

neither a direct appeal of a sentence nor a collateral attack under 28 U.S.C.

§ 2255. See United States v. Trujeque, 100 F.3d 869, 870 (10th Cir. 1996).

Instead, it is another statutory means, separate from 28 U.S.C. § 2255, for a

district court to modify a previously imposed sentence. See United States v.

Mendoza, 118 F.3d 707, 709 (10th Cir.), cert. denied, 522 U.S. 961 (1997).

Because a motion filed under § 3582 requests modification of a sentence, it

follows that such a motion must be filed in the district court which imposed the

sentence.



      In this case, Mr. Braswell filed his § 2241 petition in the district court

where he is confined to contest the execution of his sentence based on the

classification prison officials associated with the Colorado federal prison afforded


                                          -5-
him. But for relief, he sought modification of his sentence, under 18 U.S.C.

§ 3582, in the Colorado federal district court – not the Alaska federal district

court which imposed his sentence. Although we have jurisdiction to review Mr.

Braswell’s classification claim, neither the Colorado federal district court nor

this court possesses the requisite jurisdiction to consider Mr. Braswell’s request

for modification of his sentence. 2 As the district court indicated, if Mr. Braswell

desires to have a court review his § 3582(c) request, he must file a § 3582 motion

in the Alaska federal district court.



       While we do not have jurisdiction to consider Mr. Braswell’s § 3582(c)

request, we may review Mr. Braswell’s general allegation that his classification

status, which the Bureau of Prisons based on his conviction for cocaine and

marijuana, is unconstitutional in violation of the Due Process Clause. In so

doing, we find his allegation lacks merit.



       2
          The statute on which Mr. Braswell relies, 18 U.S.C. § 3582(c), provides that a
“court may not modify a term of imprisonment once it has been imposed except in
[certain] limited circumstances.” See Smartt, 129 F.3d at 540-41. One of those
circumstances, as set out in § 3582(c)(1)(A)(i), is on motion of the Director of the Bureau
of Prisons. Id. at 541. In this case, it appears the Director never filed such a motion. For
the reasons described herein, we lack jurisdiction to consider Mr. Braswell’s request that
the Colorado federal district court order the Director to file such a motion in the
appropriate Alaska court, and are unaware of any legal authority allowing this court or
any court to make such a directive.


                                            -6-
      It is well established that prisoners do not have a due process liberty

interest in their classification while incarcerated. See Moody v. Daggett, 429 U.S.
78, 88 n. 9 (1976); Wilson v. Budney, 976 F.2d 957 (5th Cir. 1992); Solomon v.

Benson, 563 F.2d 339, 340, 342 (7th Cir. 1977). As the Supreme Court pointed

out, the classification of prisoners is a matter Congress delegated to the discretion

of federal prison officials under 18 U.S.C. § 4081, and such classification

implicates “no legitimate statutory or constitutional entitlement sufficient to

invoke due process.” Moody, 429 U.S. at 88 n.9; see also 28 C.F.R. § 50.95(d).

This circuit has long recognized that prison security classifications are “a

necessary tool in the management and control of the penal and correctional

institutions,” and as such, lie “within the sound discretion of the responsible

administrative agency.” Marchesani v. McCune, 531 F.2d 459, 461-62 (10th Cir.

1976). Because Mr. Braswell’s classification does not implicate any liberty

interest, the district court properly denied his § 2241 petition.



      As to the district court’s statement that “[t]he habeas corpus [petition] will

be denied because Mr. Braswell cites no law that authorizes the Court to grant the

relief he seeks,” we find no error. In essence, the district court merely indicated

that no constitutional, statutory or case law warrants granting Mr. Braswell relief.




                                          -7-
      For the reasons stated, we AFFIRM the district court’s Order denying Mr.

Braswell’s petition and dismissing the action. As previously noted, we grant Mr.

Braswell’s request for leave to proceed in forma pauperis on appeal pursuant to

28 U.S.C. § 1915(c). The mandate shall issue forthwith.



                                     Entered by the Court:

                                     WADE BRORBY
                                     United States Circuit Judge




                                       -8-